DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

	For claim 2, the limitation of “the cutting base of each cutting” is unclear because in claim 1, the cutting base is claimed and appears to be the cutting base of the carrier strip. However, in claim 2, applicant is stating the cutting base is for the cutting. Thus, it is unclear what element does this cutting base belong to. 
 	For claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For claim 5, the limitation of “the rooting process” lacks prior antecedent basis. In addition, the claim calls for a method, thus, applicant is encourage to be consistent with claiming steps in the method and not past tense verb such as “washed”. For example, 
	For claim 6, the claim calls for a method, thus, applicant is encourage to be consistent with claiming steps in the method and not verbs such as “removed”, “are cut off”. For example, applicant should rewrite the claim to state, but not limited to, “removing the climate membrane” and “cutting the roots protruding from a bottom of the carrier strip”, in order to properly claim the step in the method claim. In addition, the limitation of “the dispatch step” should be changed to “the dispatching step” in order to be consistent with the previously claimed “dispatching step” in claim 1. Moreover, the limitation of “the bottom of the carrier strip” lacks prior antecedent basis. 
	For claim 7, similar to the above comment, the claim calls for a method, thus, applicant is encourage to be consistent with claiming steps in the method and not verbs such as “applied”. In addition, the limitation of “in the same manner as before” is unclear as to what manner is before?
	For claim 8, similar to the above comment, the claim calls for a method, thus, applicant is encourage to be consistent with claiming steps in the method and not verbs such as “treated”. 
	For claim 9, similar to the above comment, the claim calls for a method, thus, applicant is encourage to be consistent with claiming steps in the method and not verbs such as “impregnated”.
	For claim 10, the limitation of “the machine direction” lacks prior antecedent basis. In addition, it is unclear what this machine or machine direction is. 

	For claim12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For claim 14, similar to the above comment, the claim calls for a method, thus, applicant is encourage to be consistent with claiming steps in the method and not verbs such as “folded” and “pushed”.
	For claim 15, it is unclear what applicant is attempting to claim in this claim. The wording or sentence appears to be incomplete. 
	All other claims depending on the above claims are rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kesinger et al. (US 3906875 A).
 	For claim 1, Kesinger et al. disclose a method for the substrate-free rooting of a plurality of unrooted cuttings, the method comprising the steps: 
- providing a carrier strip (10) having a plurality of cavities (fig. 1) which are open at the top for receiving in each case a rootless cutting (26) in each cavity, wherein each cavity is provided with openings (22) at least in a region associated with a cutting base, 
- inserting an unrooted cutting into each cavity (as shown in fig. 1), 
- applying a water-persistant, water- and air-permeable climate membrane (12,14) to the carrier strip provided with the cuttings in such a manner that at least the region of each cavity of the carrier strip that is associated with the cutting base is enclosed by the climate membrane (col. 4, lines 1-10, discuss the material for the membrane), 
- arranging the carrier strip provided with the climate membrane in a rooting station and leaving the cuttings to root for a predetermined period of time, with regular misting (col. 5, lines 57-63; the rooting station can be where the misting or soaking or irrigating takes place), and 
- at the end of the predetermined rooting period, dispatching the carrier strip with the rooted cuttings for further processing, or separating the carrier strip into sections each having at least one rooted cutting and dispatching the sections for further processing (further processing is shown in fig. 5).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1,10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl (US 20110258926 A1 as cited on form PTO-1449) in view of Kesinger et al. (as above).
 	For claim 1, Bijl teaches a method for the substrate-free rooting of a plurality of unrooted cuttings, the method comprising the steps: 
- providing a carrier strip (1) having a plurality of cavities (2) which are open at the top for receiving in each case a rootless cutting (4) in each cavity, wherein each cavity is provided with openings at least in a region associated with a cutting base (fig. 3, openings at the bottom region), 
- inserting an unrooted cutting (4) into each cavity (fig. 1), 
- applying a membrane (6,9) to the carrier strip provided with the cuttings in such a manner that at least the region of each cavity of the carrier strip that is associated with the cutting base is enclosed by the climate membrane (figs. 2-3), 
- arranging the carrier strip provided with the climate membrane in a rooting station  (fig. 4), and 
- at the end of the predetermined rooting period, dispatching the carrier strip with the rooted cuttings for further processing, or separating the carrier strip into sections 
	However, Bijl is silent about the membrane being a water-persistant, water- and air-permeable climate membrane; and leaving the cuttings to root for a predetermined period of time, with regular misting. 
As stated in the above, Kesinger et al. teach the method comprising applying a water-persistant, water- and air-permeable climate membrane (12,14) to the carrier strip provided with the cuttings in such a manner that at least the region of each cavity of the carrier strip that is associated with the cutting base is enclosed by the climate membrane (col. 4, lines 1-10, discuss the material for the membrane), and arranging the carrier strip provided with the climate membrane in a rooting station and leaving the cuttings to root for a predetermined period of time, with regular misting (col. 5, lines 57-63; the rooting station can be where the misting or soaking or irrigating takes place). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the membrane of Bijl out of a water-persistant, water- and air-permeable climate membrane as taught by Kesinger et al. in order to provide a membrane that is permeable to water and air, which are required for growth of the plant, and the membrane does not degrade easily upon water contact. 
For claim 10, Bijl as modified by Kesinger et al. teaches the method as described in the above but is silent about wherein the climate membrane has a tensile strength of from 13.0 N to 16.0 N/15 mm in the machine direction and from 7.0 N to 9.5 N/15 mm 
For claim 11, Bijl as modified by Kesinger et al. teaches the method as described in the above but is silent about wherein the climate membrane has an air permeability in the range of from 1100 to 1200 I/m2s.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the climate membrane of Bijl as modified by Kesinger et al. be with an air permeability in the range of from 1100 to 1200 I/m2s, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much porosity the user wishes the membrane to be based on the type of plant being grown) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 12, Bijl as modified by Kesinger et al. teaches the method as described in the above but is silent about wherein the climate membrane has a liquid-absorbing capacity of at least 100 g of liquid, preferably of at least 200 g of liquid and particularly preferably of at least 300 g of liquid, per 100 g of dry weight of the climate membrane.  It 
For claim 13, Bijl as modified by Kesinger et al. teaches the method as described in the above wherein the climate membrane is in strip form (fig. 1 of Bijl shows a strip form; also, fig. 6 embodiment is in a strip form).  
For claim 14, Bijl as modified by Kesinger et al. teaches the method as described in the above but is silent about wherein the climate membrane is folded into a V-shape before being applied to the carrier strip and is then pushed onto the carrier strip from beneath.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the climate membrane is in a roll before being applied to the carrier strip and is then pushed onto the carrier strip from beneath as shown in fig. 3 of Bijl as modified by Kesinger et al. (emphasis on Bijl) in place of having the climate membrane be folded into a V-shape before being applied to the carrier strip and is then pushed onto the carrier strip from beneath, since a simple substitution of one known equivalent element for another would obtain predictable results (both steps would result in the application of the membrane onto the carrier 
For claim 15, Bijl as modified by Kesinger et al. teaches the method as described in the above but is silent about wherein there is used as the carrier strip an AutoStixTM carrier strip.  It would be obvious for one of ordinary skill in the art to employ AutoStixTM carrier strip as the preferred carrier strip in the method of Bijl as modified by Kesinger et al., since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Schorr et al. (US 4514930 A).
 	For claim 2, Bijl as modified by Kesinger et al. teaches the method as described in the above but is silent about wherein, after the step of inserting an unrooted cutting into each cavity, the carrier strip provided with the cuttings is immersed for a predetermined period of time in a hormone solution in such a manner that the cutting base of each cutting is in the hormone solution, and in that, during the predetermined period of time, regular misting takes place.  
In addition to the above, Kesinger et al. teach after the step of inserting an unrooted cutting into each cavity, the carrier strip provided with the cuttings is immersed for a predetermined period of time in a solution in such a manner that the cutting base 
Bijl as modified by Kesinger et al. is silent about the solution being that of a hormone solution.
	Schorr et al. teach a method for growing plants comprising misting the plants with hormone solution for a predetermined period of time or intermittently (col. 4, lines 36-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hormone solution as taught by Schorr et al. as the preferred solution in the method of Bijl as modified by Kesinger et al. in order to enhance growth for the cuttings. 
	For claim 3, Bijl as modified by Kesinger et al. and Schorr et al. teaches the method as described above but is silent about wherein the predetermined period of time is between 3 and 8 hours and is preferably approximately 6 hours. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined period of time is between 3 and 8 hours 
	For claim 4, Bijl as modified by Kesinger et al. teaches the method as described above but is silent about wherein regular misting in the rooting station contains a fertiliser.  
	In addition to the above, Schorr et al. also teach fertilizer in the solution for misting the plants (col. 4, lines 36-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add fertilizer as taught by Schorr et al. in the solution at the rooting station in the method of Bijl as modified by Kesinger et al. in order to enhance plant growth. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Restrepo et al. (WO 2014191944 A2). 
 	For claim 5, Bijl as modified by Kesinger et al. teaches the method as described above but is silent about wherein, at the end of the rooting process in the rooting station, the rooted cuttings are washed with a solution containing mycorrhiza.  
	Restrepo et al. teach a method for growing plants comprising washing the rooted cuttings with a solution containing mycorrhiza (from the translation “Immediately before the seedling is placed in the foliage chamber, the root is gently washed with a nutrient solution of low concentration but enriched with root growth and mycorrhizal stimulators if these are useful for the plant. Once you have the foliage chamber with the number of plants established, it closes and the operation of adjustment and adaptation of the . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Filippov et al. (US 20210267147 A1).
 	For claim 6, Bijl as modified by Kesinger et al. teaches the method as described above, and further teaches wherein, before the dispatch step, the 4climate membrane is removed (figs. 3-4, the membrane is removed so that the cuttings can be placed in container 7 for processing). 
	However, Bijl as modified by Kesinger et al. is silent about the roots protruding from the bottom of the carrier strip are cut off.
	Filippov et al. teach a method for growing plants comprising cutting off the roots protruding from the bottom of the carrier (see figs. 19A-C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of cutting off the roots protruding from the bottom of the carrier as taught by Filippov et al. in the method of Bijl as modified by Kesinger et al. in order to provide for harvesting the plants. 
 Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. and Filippov et al. as applied to claims 1 & 6 above, and further in view of Visser (CA 3060146 A1).
For claim 7, Bijl as modified by Kesinger et al. and Filippov et al. teaches the method as described above but is silent about wherein, after the roots protruding from the bottom of the carrier strip have been cut off, a new climate membrane is applied in the same manner as before.  
	Visser teaches a method for growing and shipping plants comprising applying a new climate membrane to a carrier for protecting the plants during shipment or the like (fig. 7, strip 31; also, para. 0092-0095).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of applying a new climate membrane as taught by Visser after the roots protruding from the bottom of the carrier strip have been cut off in the method of Bijl as modified by Kesinger et al. and Filippov et al. in order to prepare the plants for shipment and to protect the plants from harmful environmental influences. 
 	For claim 8, Bijl as modified by Kesinger et al., Filippov et al. and Visser teaches the method as described in the above, and further teaches wherein, before the new climate membrane is applied, the roots of the cuttings are treated with a plant strengthener (the plant strengthener can be the fertilizer or hormone as taught by Kesinger et al. as stated in the above, for these elements do provide strength to the plant).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al., Filippov et al. and Visser as applied to claims 1,6, 7 above, and further in view of Caspar et al. (US 20130174483 A1). 

	Caspar et al. teach a method for growing and shipping plants comprising a climate membrane that is impregnated with a fertilizer solution (para. 0109, the closure is the membrane and it is impregnated with fertilizer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a fertilizer as taught by Caspar et al. in the new climate membrane of Bijl as modified by Kesinger et al., Filippov et al. and Visser in order to further provide fertilizer for the plants during shipment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Son T Nguyen/Primary Examiner, Art Unit 3643